Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a projection controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor(s) 802 disclosed in Fig. 8 and paragraph 44 of the original specification, which is/are special-purposed processor(s) when programmed to execute the algorithm shown in Fig. 2.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent 11,117,535.
The following table shows in detail the correspondence between claim 1 of the present application and claim 1 of the above US Patent.
Present Application
US Patent 11,117,535
1. A system for projecting an image onto a surface near a vehicle, the system comprising: 

a presence detector that detects the presence of a user within a distance threshold of a projection system integrated with a vehicle, the presence detector comprising a proximity sensor and a recognition system to determine an identity of the detected user; 










a projection controller in communication with the presence detector to receive the determined identity of the detected user; and 

an image projector in communication with the projection controller, wherein the projection controller transmits one or more instructions to the image projector to display an interactive image onto the surface within a vicinity of the vehicle based at least on the identity of the detected user.
1. A system for projecting an image onto a surface, the system comprising: 


a presence detector that detects a presence of a person within a distance threshold of a vehicle when one or more security features of the vehicle are active, the one or more security features being activated in response to the presence detector detecting at least one passenger exiting a boundary associated with the vehicle, the presence detector comprising a proximity sensor and a recognition system to determine an identity of the detected person, the identity of the detected person determined using biometric information of the detected person obtained using the recognition system; and 






an image projector configured to project an interactive image onto the surface within a vicinity of the vehicle, the interactive image customized based at least on the identity of the detected person, the interactive image displaying a warning and video being captured when the determined identity of the detected person is unknown.


Claim 1 of US Patent 11,117,535, however, does not recite a projection controller in communication with the presence detector to receive the determined identity of the detected user.
In the same field of endeavor, Chou teaches a control subsystem that provides an interface between a user identification subsystem and an interactive display subsystem (See Chou, Claim 7 and Fig. 2 – control subsystem 34).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the control subsystem of Chou in claim 1 of US Patent 11,117,535 such that the control subsystem would be in communication with the presence detector to receive identity of a detected user. The motivation would have been to provide an interface between the presence detector and the image projector (Chou, par. 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (Pub. No. US 2015/0077237), in view of Kiriyama et al. (Pub. No. US 9,616,802).

Regarding claim 1, Chou discloses a system for projecting an image onto a surface  
a presence detector that detects the presence of a user within a distance threshold of a projection system integrated with a vehicle, the presence detector comprising a proximity sensor and a recognition system to determine an identity of the detected user (Pars. 40: “The user identification subsystem 38 includes one or more identification sensors 64 such as a closed-circuit television (CCTV) camera, infrared, thermal or other sensor mounted to the vehicle 20 to provide a desired field of view external to the vehicle 20 as shown in FIG. 4, internal to the vehicle, or both. One example user identification subsystem 38 can recognize the driver and/or passenger based on image data captured by identification sensors 64, e.g. a skeletal joint relationship 66 and/or other user form data (FIG. 5)”, and 41: “The system 30 can store user profiles of known users, the user profiles including identification information relevant to individual users. For example, a user profile can contain skeleton joint relationship data or facial recognition data useable by the user identification subsystem 38 to identify or authenticate a user”, and 47: “If the system 30 is active but has yet to detect a user, the system 30 will be in sleeper mode 100 until awakened by the user identification subsystem 38. After detection but prior to identification by the system 30, the watcher mode 102 may be utilized to interact with authenticated as well as un-authenticated persons. For example, when a person approaches the vehicle 20, the system 30 recognizes the direction from which the person has approached”. In particular, the user identification subsystem 38 corresponds to the claimed “presence detector”. Fig. 4 illustrates a plurality of detection zones of the user identification subsystem 38. These detection zones suggest a distance threshold within which a user’s presence would be detected. Any sensor that is responsible for this detection could be equated to the claimed “proximity sensor”. Furthermore, the identification sensors 64 could be equated to the claimed “recognition system” because they help determine the user’s identity via skeletal joint relationship or facial recognition data); 
a projection controller in communication with the presence detector to receive the determined identity of the detected user (Par. 37: “With continued reference to FIG. 2, the control module 50 may be a portion of a central vehicle control, a stand-alone unit, or other system such as a cloud-based system. Other operational software for the processor 52 may also be stored in the memory 54. The interface 56 facilitates communication with other subsystems such as the interactive display subsystem 32, the user input subsystem 36, the user identification subsystem 38, and the user location subsystem 39”, and Claim 7: “a control subsystem in communication with said user identification subsystem and said interactive display subsystem”); and 
an image projector in communication with the projection controller (Fig. 2 shows an image projector 42 in communication with the control module 50), wherein the projection controller transmits one or more instructions to the image projector to display an interactive image onto the surface  (See pars. 54-56. The interactive image 200 projected on a the user’s vehicle window is personalized based on the user’s identity. Fig. 2 further suggests that data from the user identification subsystem 38 is transmitted to the image projector 42 via the control module 50).
Chou, however, does not disclose that the interactive image is projected onto a surface within a vicinity of the vehicle.
In the same field of endeavor, Kiriyama teaches a projecting system that projects an interactive image onto a surface within a vicinity of a vehicle (See Fig. 4 and the associated description).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chou by reconfiguring the interactive display subsystem 32 to project the interactive image onto a surface within a vicinity of the vehicle, as taught by Kiriyama. The motivation would have been to provide two-way communication between the user and their vehicle through visual indications projected on a ground surface (Kiriyama, col. 1, ll. 51-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613